ORIGINAL                                                                     11/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0418


                                      DA 20-0418


WADE AYALA,

            Plaintiff, Counterclaim-Defendant
            and Appellee,
                                                                       FILED
      v.
                                                                      NOV 0 4 2020
GAIL STAFFORD,                                                     Bowen Greenwood
                                                                 Clerk of Suprerne Coun
                                                                    State of rvlontana

            Defendant, Counter-Claimant,
            Third-Party Plaintiff and Appellant,

      v.

RECONTRUST COMPANY,N.A.; BANK OF                                     ORDER
AMERICA,N.A.; EQUITY PROCESS
MANAGEMENT,INC.; FEDERAL NATIONAL
MORTGAGE ASSOCIATION; and DOES 1-10,

            Third-Party Defendants, Appellees
            and Cross-Appellants,

EQUITY PROCESS MANAGEMENT,INC.;
PAMELA PFAFF,Personal Representative of the
Estate ofJOSEPH NOWAKOWSKI;
BRANDY LOU AYALA,SADIE LYNN
BARRETT; and DOES 1-10,

            Third-Party Defendants and Appellees.


      Appellee Wade Ayala seeks relief from the Second Judicial District Court's
September 30, 2020 order approving Appellant Gail Stafford's $7,500 supersedeas bond and
staying its summary judgment against her pending appeal to this Court. Ayala purchased the
property on which Stafford resides in January 2018 from the Federal National Mortgage
Association(Fannie Mae), which had bought the property at public auction in December 2012.
Stafford leased a home on the property beginning in January 2010 and has lived there since.
Fannie Mae brought an unlawful detainer action against Stafford in 2013, which Stafford
defended on the ground that Fannie Mae did not legally own the property, as it had no
representative present at the 2012 public auction. We upheld the District Court's 2018 dismissal
of Fannie Mae's unlawful detainer claim and Stafford's counterclaim, agreeing that Fannie
Mae's sale of the property mooted its complaint for unlawful detainer and affirming the trial
court's refusal to allow Stafford to amend her counterclaim to add new claims and neW parties.
Fannie Mae v. Stafford, 2019 MT 114N, 2019 Mont. LEXIS 174.
       In the meantime, several months after taking title to the property, Ayala filed,the instant
action for unlawful detainer against Stafford. Stafford counter-claimed against Ayala and filed a
third-party complaint against the several entities involved in the 2012 Trustee's Sale. The
District Court ruled in July 2020 that Ayala was entitled to summary judgment on Stafford's
claim to ownership and possession of the property. The summary judgment order did not
dispose ofAyala's claims for unlawful detainer and treble damages. In the same order,the court
denied in part the Third-Party Defendants' various motions to dismiss and for summary
judgment, and claims against them remain pending. Stafford appealed the summaryjudgment in
Ayala's favor on her counterclaims. Ayala concedes that—notwithstanding lack of a final
judgment in the        case—Stafford's appeal is         properly before the         Court under
M. R. App. P. 6(3)(h), as it is "an order directing the delivery,transfer, or surrender ofproperty."
He points out, however,that the District Court has not entered either the order ofpossession or
the writ of assistance that he submitted following its grant of partial summary judgment.
       In compliance with M. R. App. P. 22(1) and M. R. Civ. P. 62(d), Stafford moved the
District Court to stay its summaryjudgment ruling pending her appeal. She argued that without
a stay ofthe order, Stafford will be forced to surrender her possession and control ofthe property
pending the appeal, which is precisely the act she has soughtto avoid by her years-long efforts to
establish a right to the property. Stafford proposed a supersedeas bond of$7,500 as adequate to
secure any losses "for the use and detention of the property, the costs of the action, costs on
appeal, interest, and damages for delay." M.R. App. 22(1)(b). Stafford argued that her appeal
was not intended to prevent Ayala from using or accessing the subject property as long as he did

                                                 2
not"violate Stafford's rights in the property" and that Ayala's use ofthe property is minimal as
he does not reside there "and is currently earning rental income from the front house."
(Stafford resides in the back house.) She argued that the potential for disruption to the property
also is minimal,as Stafford has been living there for over the last decade, and that her requested
stay was"not intended to hinder other legal use by Ayala or in any way detain the property." On
the other hand, Stafford argued, her dispossession ofthe property would be "ruinous to her" and
would result in irreparable harm. After the parties thoroughly briefed Stafford's motion, the
District Court,"having been advised of the premises therein," approved the supersedeas bond
and granted the stay without comment or analysis.
       Ayala seeks relief from the court's order, arguing that the District Court abused its
discretion by failing to set forth any analysis or consideration ofthe factors that may support a
stay. Ayala contends that Stafford has resided on the property as a holdover tenant for nearly a
decade and that the supersedeas bond is inadequate to protect his interests and causes him
substantial injustice. Stafford responds that Ayala has not met the requirements for relieffrom a
stay, that the District Court adequately incorporated Stafford's rationale for the stay and for the
amount of bond and did not abuse its discretion, and that any failure of the court to explain its
rationale should result in remand for further analysis rather than in reversal of the stay.
       Under this Court's Rules of Appellate Procedure, if a District Court grants or denies a
stay pending appeal, a motion for relief from that order may be filed in the Supreme Court
within eleven days ofthe District Court's order. M.R. App.P. 22(2). The motion must include
an affidavit demonstrating good cause and include a copy of the District Court's order and
relevant documents from the record. Ayala has provided the Court with relevant record
docurnents but did not support his motion with an affidavit showing good cause. Aside from
disputing the merits of Stafford's appeal, the principal basis for his argument is that a
$7,500 b.ond is wholly inadequate to protect his interests, especially considering his entitlement
to treble damages for Stafford's holdover tenancy.
       The parties contested and fully briefed before the District Court the adequacy of the
supersedeas bond. They have sharp dispute over the rental value ofthe back house that Stafford
occupies and the amount oftreble damages, if any, to which Ayala ultimately may be entitled.

                                                3
Stafford included affidavits with her request, including one from a residential and commercial
property manager assessing his estimate ofrental value from inspection ofthe property. Though
it would have been preferable for the District Court to provide its basis for ruling, we can discem
from the court's order and the rationale supplied in Stafford's briefs and affidavits that it adopted
her position as to the adequacy of the bond. On the whole, considering the underlying record
and without supporting affidavit or contrary evidence from Ayala, we conclude that he has not
shown good cause for relief from the District Court's order.
       IT IS THEREFORE ORDERED that Ayala's motion for relieffrom the District Court's
order granting a stay pending appeal is DENIED.

       The Clerk is directed to provide copies of this order to all counsel of record.
                        ` e\rN
       DATED this ti day of November,2020.



                                                                     Chief Justice

                                                                /ye -1-7--




                                                 4